Exhibit 10.24

EXECUTED COPY

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of July 11,
2012, by Nektar Therapeutics, a corporation organized under the laws of the
State of Delaware (the “Company”), and the subsidiaries of the Company that
become guarantors hereunder pursuant to Section 10(o) hereof (together with the
Company, the “Grantors” and each one a “Grantor”), whose principal place of
business and chief executive office (as those terms are used in the Uniform
Commercial Code of the State of New York (the “New York UCC”)) are set forth
beneath their corresponding signature pages hereto, in favor of Wells Fargo
Bank, National Association, not in its individual capacity but solely as
collateral agent (together with its successors and assigns, in such capacity
“Collateral Agent”), for the benefit of the Secured Parties (as hereinafter
defined), the Notes, the Note Guarantees and all other Obligations under the
other Indenture Documents. The Grantors hereby agree with Collateral Agent as
follows:

1. Definitions.

(a) Except as specifically defined in this Agreement, (i) capitalized terms used
but not defined in this Agreement that are defined in the Indenture shall have
their respective meanings ascribed to them in the Indenture, and the principles
of construction and interpretation provided in Section 1.04 of the Indenture
shall be incorporated herein by reference and (ii) all terms used but not
defined in this Agreement and defined in the New York UCC, including the terms
accessions, account debtor, certificated security, chattel paper, clearing
corporation, commercial tort claim, deposit account, document, electronic
chattel paper, equipment, financial asset, fixtures, goods, inventory,
instrument, investment property, letter-of-credit rights, payment intangibles,
proceeds, securities accounts, securities intermediary, security, security
entitlement, software, supporting obligations, tangible chattel paper and
uncertificated security, shall have the meaning given therein or unless the
context provides otherwise.

(b) As used in this Agreement, the following terms shall have the meanings
indicated below:

“Accounts” shall mean and include as to each Grantor, all of such Grantor’s
“accounts” as defined in the UCC, whether now owned or hereafter acquired
including, without limitation all present and future rights of such Grantor to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (i) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a secondary obligation incurred
or to be incurred, or (iv) arising out of the use of a credit or charge card or
information contained on or for use with any such card.

“Cash Collateral Account” is defined in Section 4(e).

“Cash Reserve Account” shall mean the deposit account established on the date
hereof pursuant to the Escrow Agreement.



--------------------------------------------------------------------------------

“Collateral” shall mean all tangible and intangible property of each Grantor,
all personal and real property of each Grantor, all movable and immovable
property of each Grantor, in each case whether now owned or hereafter acquired
and wherever located, including, but not limited to, the following of each
Grantor:

 

  (c) all Accounts;

 

  (d) all certificated securities and uncertificated securities;

 

  (e) all chattel paper, including electronic chattel paper;

 

  (f) all Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, supporting information, improvement
rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing;

 

  (g) all Contract Rights;

 

  (h) all commercial tort claims, (including, without limitation any commercial
tort claims from time to time described on Schedule 3 (as such Schedule 3 may
from time to time be updated));

 

  (i) all deposit accounts, including the Cash Reserve Account;

 

  (j) all documents;

 

  (k) all financial assets;

 

  (l) all General Intangibles, including payment intangibles and software;

 

  (m) all goods (including all Equipment and Inventory), and all embedded
software, accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;

 

  (n) all instruments;

 

  (o) all Intellectual Property;

 

  (p) all Investment Property;

 

  (q) all of the Capital Stock of each Subsidiary that is owned directly by the
Company or a Grantor, including, without limitation, any shares, membership
interests, Partnership Interests, Limited Liability Company Interests or other
equity interests set forth on Schedule 1 hereto (the “Pledged Securities”);

 

  (r) all leasehold interests;

 

2



--------------------------------------------------------------------------------

  (s) all cash, cash equivalents or other money;

 

  (t) all letter-of-credit rights;

 

  (u) all supporting obligations; and

 

  (v) all books, records, writings, data bases, information and other property
relating to, used or useful in connection with, or evidencing, embodying,
incorporating or referring to any of the foregoing, and all proceeds, products,
offspring, rents, issues, profits and returns of and from any of the foregoing;

provided, however, that, no Excluded Assets shall be included in the Collateral.

“Collateral Documents” means, collectively, this Agreement, the Escrow
Agreement, each Mortgage, collateral assignment, control agreement and any other
related agreement, document or instrument pursuant to which a Lien is granted by
a Grantor to secure any Indenture Obligations or under which rights or remedies
with respect to any such Lien are governed, (including, without limitation,
financing statements under the UCC of the relevant states and filings concerning
intellectual property to be made with appropriate governmental agencies), in
each case, as the same may be amended, supplemented, restated, renewed, replaced
or otherwise modified from time to time.

“Computer Hardware and Software” shall mean all of each Grantor’s rights
(including rights as licensee and lessee) with respect to (a) computer and other
electronic data processing hardware, including all integrated computer systems,
central processing units, memory units, display terminals, printers, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware; (b) all software and all
software programs designed for use on the computers and electronic data
processing hardware described in clause (a) above, including all operating
system software, utilities and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (c) any firmware associated with any of the foregoing; and
(d) any documentation for hardware, software and firmware described in clauses
(a), (b) and (c) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes. For the avoidance
of doubt, this definition includes all outsourced information technology
functions and relationships.

“Contract Right” shall mean any right of each Grantor to payment under a
contract for the sale or lease of goods, the rendering of services or the
licensing of any Intellectual Property, which right is at the time not yet
earned by performance.

“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including any license, manufacturing, supply, technology
transfer, asset sale, partnership, joint venture, and limited liability company
agreements).

 

3



--------------------------------------------------------------------------------

“Copyrights” shall mean all of each Grantor’s now existing or hereafter acquired
right, title, and interest in and to all of such Grantor’s copyrights, rights to
any works of authorship or other copyrightable subject material and all
applications for registration, registrations and recordings relating to the
foregoing as may at any time be filed in the United States Copyright Office or
in any similar office or agency in the United States of America, any State
thereof, any political subdivision thereof or in any other country together with
all rights and privileges arising under applicable law with respect to such
Grantor’s use of any copyrights and all reissues, divisions, continuations and
renewals thereof, including the right to sue and recover damages for past,
present and future infringements of any of the foregoing.

“Domain Names” shall mean all Internet domain names and associated uniform
resource locator addresses.

“Equipment” shall mean and include as to each Grantor, all of such Grantor’s,
whether now owned or hereafter acquired and wherever located equipment,
machinery, apparatus, motor vehicles, fittings, furniture, furnishings,
fixtures, parts, accessories, and all other goods (other than Inventory) and all
replacements and substitutions therefor or accessions thereto.

“Escrow Agreement” shall mean the Escrow and Deposit Account Control Agreement
dated as of the date hereof among the Issuer, the Collateral Agent and Wells
Fargo Bank, National Association, as escrow agent.

“Excluded Assets” shall mean:

(1) the Voting Stock of any direct or indirect Foreign Subsidiary of the Company
in excess of 65% of all of the outstanding Voting Stock of such Foreign
Subsidiary;

(2) any property or asset, if and only for so long as the grant of a Lien under
the Collateral Documents will constitute or result in (i) a breach, termination
or default under any lease, license or any agreement governing a Collaboration
Transaction or Royalty, in each case to which such property or asset is subject
(other than pursuant to any provision of any such lease, license or agreement
that would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or
9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity), but only to the extent the Collateral Agent has a
perfected first priority lien on any payments, proceeds or other consideration
received or receivable by the Company or any Restricted Subsidiary in connection
with the applicable lease, license, Collaboration Transaction or Royalty
Transaction or (ii) a violation of applicable law with respect to such property
or asset;

 

4



--------------------------------------------------------------------------------

(3) property and assets owned by any Grantor that are the subject (i) of
Permitted Liens described in clause (6) of the definition thereof for so long as
such Permitted Liens are in effect and the Indebtedness secured thereby
constitutes Permitted Debt described in clause (4) of the definition thereof or
(b) Permitted Liens described in clause (13) of the definition thereof for so
long as such Permitted Liens are in effect and the Indebtedness secured thereby
constitutes Permitted Debt described in clause (13) of the definition thereof
incurred in respect of a Royalty Transaction, and in each case the agreements or
instruments evidencing or governing such Indebtedness otherwise prohibits any
other Liens thereon, but only for so long as such prohibition exists and is
effective and valid;

(4) (i) deposit and securities accounts the balance of which consists
exclusively of (a) withheld income taxes and federal, state or local employment
taxes in such amounts as are required to be paid to the Internal Revenue Service
or state or local government agencies within the following two months with
respect to employees of any Grantor, and (b) amounts required to be paid over to
an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or
for the benefit of employees of any Grantor, (ii) all segregated deposit
accounts constituting (and the balance of which consists solely of funds set
aside in connection with) tax accounts and trust accounts;

(5) vehicles and other items covered by certificates of title or ownership, in
each case, with a Fair Market Value of less than $1,000,000, to the extent that
a security interest cannot be perfected solely by filing a UCC-1 financing
statement (or similar instrument);

(6) proceeds and products from any and all of the foregoing excluded collateral
described in clauses (1) through (5), unless such proceeds or products would
otherwise constitute Collateral securing the Notes.

“Excluded Perfection Assets” shall mean (1) registered Intellectual Property to
the extent registered in a country other than the Specified Jurisdictions,
(2) leasehold interests in real property, to the extent that a security interest
cannot be perfected solely by filing a UCC-1 financing statement (or similar
instrument), (3) the land and building known as 490 Discovery Drive in
Huntsville, Alabama, and (4) letter-of-credit rights, electronic chattel paper,
commercial tort claims, promissory notes, uncertificated securities and deposit
accounts and securities accounts with a Fair Market Value, in the aggregate, of
less than $2,000,000, to the extent that a security interest therein cannot be
perfected solely by filing a UCC-1 financing statement (or similar instrument).

“General Intangibles” shall mean and include as to each Grantor all of such
Grantor’s general intangibles (as such term is defined in the UCC), whether now
owned or hereafter acquired including, without limitation, all payment
intangibles, choses in action, commercial tort claims, causes of action,
corporate

 

5



--------------------------------------------------------------------------------

or other business records, inventions, designs, patents, patent applications,
equipment formulations, manufacturing procedures, quality control procedures,
trademarks, service marks, trade secrets, goodwill, copyrights, design rights,
registrations, licenses, franchises, customer lists, tax refunds, tax refund
claims, computer programs and computer software, all claims under guaranties,
all rights of indemnification and all other intangible property of every kind
and nature.

“Indenture” shall mean the Indenture dated as of July 11, 2012, by and among the
Company, the other Grantors party thereto, the Trustee and the Collateral Agent,
as amended, supplemented or otherwise modified from time to time.

“Indenture Documents” shall mean the Notes, the Indenture, the Note Guarantees
and the Collateral Documents.

“Indenture Obligations” shall mean all Obligations in respect of the Notes or
arising under the other Indenture Documents.

“Intellectual Property” shall mean, as to each Grantor, such Grantor’s now owned
and hereafter arising or acquired: Patents, Copyrights, works which are the
subject matter of copyrights, Marks, and designs, and licenses and rights to use
any of the foregoing and all applications, registrations and recordings relating
to any of the foregoing as may be filed in the United States Copyright Office,
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof, any political subdivision thereof or in
any other country or jurisdiction, together with all rights and privileges
arising under applicable law with respect to any Grantor’s use of any of the
foregoing; all extensions, adjustments, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or service mark, or the
license of any trademark or service mark); customer and other lists in whatever
form maintained; trade secret rights, Domain Names; software and contract rights
relating to computer software programs, in whatever form created or maintained.

“Intellectual Property Rights” shall mean all Copyrights, Marks, and Patents, as
well as any right, title, and interest in or to trade secrets and Domain Names.

“Inventory” shall mean and include as to each Grantor, all of such Grantor’s now
owned or hereafter acquired inventory (as such term is defined in the UCC),
goods, merchandise and other personal property, wherever located, to be
furnished under any contract of service or held for sale or lease, all raw
materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such
Grantor’s business or used in selling or furnishing such goods, merchandise and
other personal property, all other inventory of such Grantor, and all documents
of title or other documents representing them.

 

6



--------------------------------------------------------------------------------

“Investment Property” shall mean any “investment property” as such term is
defined in Section 9-102 of the UCC now owned or hereafter acquired by any
Grantor, wherever located, including (a) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (b) all securities entitlements of any Grantor, including
the rights of any Grantor to any securities account and the financial assets
held by a securities intermediary in such securities account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (c) all securities accounts of any Grantor; (d) all commodity contracts
of any Grantor; and (e) all commodity accounts held by any Grantor.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Grantor in any limited
liability company.

“Marks” shall mean all of each Grantor’s now existing or hereafter acquired
right, title, and interest in and to all of such Grantor’s trademarks,
tradenames, trade styles, trade dress, service marks and other protectable
indicia of origin and all applications for registration, registrations and
recordings relating to the foregoing as may at any time be filed in the United
States Patent and Trademark Office, or any similar office or agency in the
United States of America, any State thereof, any political subdivision thereof
or in any other country, together with all rights and privileges arising under
applicable law with respect to such Grantor’s use of any trademarks, tradenames,
trade styles and service marks, and all reissues, extensions, continuation and
renewals thereof, including the right to sue and recover damages for past,
present and future infringements of any of the foregoing.

“New York UCC” is defined in the preamble hereto.

“Offering Memorandum” shall mean the final offering memorandum, dated as of
July 3, 2012, relating to the offer and sale of 12.000% Notes due 2017 by the
Company.

“Organizational Information” is defined in Section 3(h).

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Grantor in any general
partnership or limited partnership.

“Patents” shall mean each of Grantor’s now existing, or hereafter acquired
right, title and interest in and to all of such Grantor’s patents and patent
applications, including any original, divisional, continuation,
continuation-in-part, reissue and reexamination applications or any applications
for extension or adjustment of the

 

7



--------------------------------------------------------------------------------

term of that patent, as may at any time be filed in the United States Patent and
Trademark Office or any similar office or agency in any other country, together
with all rights and privileges arising under applicable law with respect to such
Grantor’s use of any such patents or patent applications, including the right to
sue and recover damages for past, present and future infringements of any of the
foregoing.

“Pledged Company” means, each Person listed on Schedule 1 hereto as a “Pledged
Company”, together with each other Person, all or a portion of whose Capital
Stock, is acquired or otherwise owned by a Grantor after the Issue Date.

“Pledged Securities” is defined in clause (q) of the definition of “Collateral”.

“Real Property” shall mean all of each Grantor’s right, title and interest in
and to its owned and leased premises.

“Secured Party” shall refer to each of the holders of the Notes, the Trustee and
the Collateral Agent.

“Security Agreement Joinder” means a Pledge and Security Agreement Joinder,
substantially in the form of the attached Annex E, executed and delivered to the
Collateral Agent by a Subsidiary for the purpose of adding an additional Grantor
as a party to this Agreement.

“Specified Jurisdictions” means the United States of America, the United
Kingdom, France, Germany, Spain, Italy and Japan.

“Termination Date” shall mean the earliest to occur of the date on which (a) all
Indenture Obligations (other than unasserted indemnification obligations) have
been paid in full in cash; (b) the Company exercises its legal defeasance option
or covenant defeasance option described in Article 8 of the Indenture; and
(c) the satisfaction and discharge of the Indenture occurs in accordance with
Article 8 thereof.

“Trustee” shall refer to Wells Fargo Bank, National Association, in its capacity
as indenture trustee under the Indenture.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

2. Security Interest.

(a) Granting Clause. In consideration of and as collateral security for the
prompt full and complete payment and performance when due of the Indenture
Obligations now existing or hereafter arising, each Grantor, for value received,
does hereby assign, mortgage, pledge and hypothecate to the Collateral Agent,
for the benefit of the Secured Parties, and does hereby grant to the Collateral
Agent, for the benefit of the Secured Parties, an absolute, unconditional and
continuing security interest in all of such Grantor’s Collateral.

 

8



--------------------------------------------------------------------------------

(b) Voting, etc. Until the occurrence and continuance of a Default or Event of
Default, each Grantor shall be entitled to vote any and all of the Capital
Stock; provided, however, that no vote shall be cast or any action taken by such
Grantor with respect to any Capital Stock which would materially violate any of
the terms of this Agreement, the Indenture, any other Indenture Document or
which would authorize or effect actions prohibited under the terms of the
Indenture or any Indenture Document; and provided further, that the foregoing
proviso shall not apply to Capital Stock described in clause (1) of the
definition of Excluded Assets. All such rights of such Grantor to vote any
Capital Stock (not subject to the provisos in the preceding sentence) shall
cease upon written notice of the Collateral Agent delivered after the occurrence
and during the continuance of a Default or an Event of Default; provided,
however, that upon the cure or waiver of such Default or Event of Default, any
rights of the Collateral Agent to vote any and all of the Capital Stock shall
cease and all such rights of such Grantor to vote any and all of the Capital
Stock shall resume.

(c) Payments and Other Distributions. Until the occurrence and continuance of a
Default or Event of Default, all cash, dividends or distributions payable in
respect of the Capital Stock (to the extent such payments shall be permitted
pursuant to the terms and provisions of the Indenture) shall be paid to the
applicable Grantor; provided, however, that upon written notice of the
Collateral Agent (at the direction of the holders of the Notes) delivered after
the occurrence and during the continuance of a Default or Event of Default, all
cash dividends or distributions payable in respect of the Capital Stock shall be
paid to the Collateral Agent as security for the Indenture Obligations;
provided, further that upon the cure or waiver of such Default or Event of
Default, all cash dividends or distributions payable in respect of the Capital
Stock shall be paid to such Grantor. The Collateral Agent shall be entitled to
receive directly, and to retain as part of the Collateral:

(i) all other or additional securities or Investment Property, or rights to
subscribe for or purchase any of the foregoing, or property (other than cash)
paid or distributed by way of dividend in respect of the Capital Stock; and

(ii) all other or additional securities, Investment Property or property (other
than cash) paid or distributed in respect of the Capital Stock by way of split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement.

If at any time any Grantor shall obtain or possess any Capital Stock, such
Grantor shall be deemed to hold such Capital Stock in trust for the Collateral
Agent for the benefit of the Collateral Agent and the other Secured Parties, and
such Grantor shall promptly surrender and deliver such Capital Stock to the
Collateral Agent; provided, that the foregoing shall not apply to Capital Stock
described in clause (1) of the definition of Excluded Assets.

 

9



--------------------------------------------------------------------------------

3. Representations, Warranties and Agreements. In addition to any
representations and warranties of any Grantor set forth in the Indenture
Documents, which are incorporated herein by this reference, each Grantor hereby
represents and warrants the following to the Collateral Agent:

(a) Authority. The execution, delivery and performance of this Agreement have
been duly authorized by all necessary action of such Grantor.

(b) Accuracy of Information. The exact legal name of such Grantor is correctly
shown on the signature pages hereof.

(c) Enforceability. This Agreement is the legal, valid and binding obligations
of such Grantor, enforceable in accordance with their respective terms, except
as limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and except to the extent
specific remedies may generally be limited by equitable principles.

(d) Ownership and Liens.

(i) At the time the Collateral becomes subject to the Collateral Agent’s Lien,
each Grantor shall be the sole owner of and fully authorized and able to sell,
transfer, pledge and/or grant a Lien in each and every item of its respective
Collateral to the Collateral Agent; and the Collateral shall be free and clear
of all Liens and encumbrances whatsoever other than Permitted Liens;

(ii) All of the Pledged Securities (including, without limitation, the Pledged
Securities indicated on Schedule 1) have been (to the extent such concepts are
relevant with respect to such Pledged Securities) duly authorized and validly
issued, are fully paid and non-assessable and other than in connection with a
disposition permitted pursuant to the Indenture, there are no options to
purchase or similar rights. Except as set forth on Schedule 1 hereto, such
Grantor owns 100% of the issued and outstanding shares of Capital Stock or
membership interests, Partnership Interests, Limited Liability Company Interests
or other equity interests of each of the direct Subsidiaries of such Grantor,
and the Pledged Securities constitute or will constitute the percentage of the
issued and outstanding Capital Stock of the Pledged Companies of such Grantor
identified on Schedule 1 hereto;

(iii) With respect to all Collateral of each Grantor whereby or with respect to
which the Collateral Agent may obtain “control” thereof within the meaning of
Section 8-106 of the UCC or under any provision of the UCC as the same may be
amended or supplemented from time to time, or under the laws of any relevant
State, such Grantor shall take commercially reasonable efforts to provide
“control” of such Collateral (other than Excluded Perfection Assets) to the
Collateral Agent; provided that with respect to such Collateral in existence as
of the date hereof, such Grantor shall have sixty (60) days after the date
hereof to take commercially reasonable efforts to provide “control” of such
Collateral (other than Excluded Perfection Assets) to the Collateral Agent; and

(iv) Each Grantor represents, warrants, covenants and agrees that (a) the
certificated Pledged Securities listed on Schedule 1 are the only equity
interests owned by such Grantor which are certificated; and (b) the
uncertificated Pledged Securities listed on Schedule 1 are the only equity
interests owned by such Grantor which are uncertificated.

 

10



--------------------------------------------------------------------------------

(e) Capital Stock.

(i) All of the issued and outstanding shares of Capital Stock, membership
interests, Limited Liability Company Interests, Partnership Interests, or other
similar equity interests, as applicable, owned by such Grantor have been duly
authorized and validly issued, are fully paid and nonassessable and were not
issued in violation of, and are not subject to, any preemptive or similar
rights. All of the outstanding shares of Capital Stock, membership interests,
Limited Liability Company Interests, Partnership Interests, or other similar
equity interests of its Subsidiaries are owned directly or indirectly by the
Company, free and clear of all Liens other than (A)) those imposed by the
Securities Act, the rules and regulations of the SEC and the securities or “Blue
Sky” laws of certain U.S. state or non-U.S. jurisdictions and (B) those set
forth in the corporate organizational documents of the relevant entities. No
issuer of Capital Stock is party to any agreement granting “control” (as defined
in Section 8-106 of the UCC) of such Grantor’s Capital Stock to any third party,
except as permitted pursuant to the Indenture Documents. All such Capital Stock
is held by such Grantor directly and not through any securities intermediary.

(ii) All Capital Stock owned by each Grantor is and shall be at all times during
the term of this Agreement, freely transferrable without restriction or
limitation, except as limited (A) by the terms of the Indenture Documents and
(B) by foreign laws in connection with the pledge of Capital Stock of issuers
organized under the laws of a jurisdiction outside of the United States.

(iii) There are no outstanding options, warrants, convertible securities or
other rights, contingent or absolute, to acquire the Capital Stock that is
Collateral, and no Capital Stock that is Collateral is subject to any
shareholder, voting trust or similar agreement. No consent of any Person is
necessary or desirable in connection with the creation or perfection of the
security interest in any Capital Stock or the exercise by the Collateral Agent
of the voting or other rights and remedies in respect thereof provided for in
this Agreement, except as may be required in connection with (A) any disposition
by laws affecting the offering and sale of securities generally or (B) the
Capital Stock of issuers organized under the laws of a jurisdiction outside the
United States.

(f) No Conflicts or Consents. Neither the ownership or intended use of the
Collateral by any Grantor, nor the grant of the security interest by each
Grantor to the Collateral Agent herein, will (i) materially conflict with any
provision of (A) any material federal, state or local law, statute, rule or
regulation, (B) any provision of the organizational documents of any of the
Grantors, (C) result in a loss or impairment of any Grantor’s or its
subsidiary’s right to use any Intellectual Property to the same extent used
prior to the date of this Agreement, or (D) any material agreement, judgment,
license, order or permit applicable to or binding upon any of the Grantors, or
(ii) result in or require the creation of any lien, charge or encumbrance upon
any of

 

11



--------------------------------------------------------------------------------

the Collateral except as may be contemplated or permitted in the Indenture
Documents. Except as expressly contemplated in the Indenture Documents, no
consent, approval, authorization or order of, and no notice to or filing with,
any court, governmental authority or other Person is required in connection with
the grant by each Grantor of the security interest herein or the exercise by the
Collateral Agent of its rights and remedies hereunder, other than (x) those
previously or contemporaneously obtained or received, (y) as may be required in
connection with any disposition by laws affecting the offering and sale of
securities generally or (z) as may be required in connection with the Capital
Stock of issuers organized under the laws of a jurisdiction outside the United
States.

(g) Security Interest. This Agreement creates a legal, valid and binding first
priority Lien and security interest in favor of the Collateral Agent in the
Collateral securing the Indenture Obligations, subject to no other Liens other
than Permitted Liens except as limited by bankruptcy, insolvency or similar laws
of general application relating to the enforcement of creditors’ rights and
except to the extent specific remedies may generally be limited by equitable
principles.

(h) Location/Identity. Each Grantor’s principal place of business and chief
executive office (as those terms are used in the New York UCC) is located at the
address set forth on Schedule 2 hereto. Each Grantor’s (i) organizational
structure and state of organization, (ii) organizational and taxpayer ID
numbers, (iii) other legal names, together with the date of any relevant change
within the last five years, (iv) recent changes to its identity or corporate
structure, and (v) other names (including trade names and d/b/a names, but not
including brand names or trademarks relating to products) used within the last
five years (the “Organizational Information”), are set forth on Schedule 2
hereto.

(i) Collateral in the Possession of a Bailee.

If any Inventory or other Goods in excess of $1,000,000 in the aggregate are at
any time in the possession of a bailee (other than where such Inventory or Goods
are in transit, temporarily relocated for maintenance or repair, or located
temporarily at the applicable Grantor’s customers’ locations (with each such
location being tracked in such Grantor’s customary dispatch roster or other
equipment deployment schedule which roster or schedule is held at the location
listed on Schedule 6 hereto from which such Inventory or Equipment was
deployed)), such Grantor shall promptly notify the thereof and shall use its
commercially reasonable efforts to promptly obtain an acknowledgment from such
bailee that the bailee holds such Collateral for the benefit of the Collateral
Agent and that the bailee shall, following the occurrence of an Event of
Default, act upon the instructions of the Collateral Agent without the further
consent of such Grantor. The Collateral Agent agrees with such Grantor that the
Collateral Agent shall not give any such instructions unless an Event of Default
has occurred and is continuing. In addition, the Grantors agree that following
the occurrence of an Event of Default that is continuing, the Collateral Agent
shall be entitled to remove, without the further consent of the Grantors, any
Inventory or Goods (whether or not in excess of $1,000,000) in the possession of
any bailee or located at any of such Grantor’s customers’ locations.

4. Covenants. In addition to all covenants and agreements of each Grantor set
forth in the Indenture Documents, which are incorporated herein by this
reference, the Grantors will

 

12



--------------------------------------------------------------------------------

comply with the covenants contained in this Section 4 at all times during the
period of time this Agreement is effective unless otherwise consented to by the
Collateral Agent in writing at the direction of the holders of the Notes.

(a) Inspection and Further Identification of Collateral. The Grantors will keep
commercially reasonable records concerning the Collateral and will permit the
Collateral Agent and all representatives and agents appointed by the Collateral
Agent to inspect, at the Company’s expense and upon reasonable prior notice to
the Grantors, and unless an Event of Default is continuing, no more than twice
per calendar year, any of the Collateral and the books, records, audits,
correspondence and all other documents relating to the Collateral at any time
during normal business hours, to make and take away photocopies, photographs and
printouts thereof and to write down and record any such information. Each
Grantor will furnish to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral as the Collateral
Agent or any other Secured Party may reasonably request, all in reasonable
detail.

(b) Payment of Taxes. The Grantors will timely pay, when due, all taxes,
assessments and governmental charges or levies lawfully imposed upon the
Collateral or any part thereof. The Grantors may, however, delay paying or
discharging any such taxes, assessments or charges so long as the validity
thereof is contested in good faith by proper proceedings and provided the
Grantors have set aside on such Grantors’ books adequate reserves therefor and
enforcement of any lien or levy relating to such tax is effectively stayed.

(c) Perfection of Security Interest. Each Grantor shall take all actions as may
be reasonably necessary or as the Collateral Agent may reasonably request in
writing so as at all times to maintain the validity, perfection, enforceability
and priority of the Collateral Agent’s security interest in and Lien on the
Collateral or to enable the Collateral Agent to protect, exercise or enforce its
rights hereunder and in the Collateral, including (i) promptly discharging all
Liens other than Permitted Liens and (ii) executing and delivering financing
statements, control agreements, instruments of pledge, mortgages, notices and
assignments, in each case relating to the creation, validity, perfection,
priority, maintenance or continuation of the Collateral Agent’s security
interest and Lien under the UCC or other applicable law, provided, however, that
such Grantor shall not be required to take any actions to perfect security
interests in the Excluded Perfection Assets.

(d) Inventory and Equipment. Each Grantor covenants and agrees that such Grantor
shall keep such Grantor’s Inventory and Equipment other than (i) Inventory and
Equipment in transit, (ii) Inventory with an aggregate fair market or book value
(whichever is more) less than $1,000,000, (iii) Equipment with an aggregate fair
market or book value (whichever is more) less than $1,000,000, and
(iv) Inventory and Equipment disposed of as permitted by the Indenture, only at
the locations identified on Schedule 2 and its chief executive offices only at
the locations identified on Schedule 2 (as such Schedule may from time to time
be updated in accordance with Section 4(m), in each case unless such Grantor has
provided written notice of the relocation of such Inventory and Equipment within
twenty (20) Business Days thereof. All Equipment necessary to the conduct of any
Grantor’s business shall be maintained in good operating condition and repair
(reasonable wear and tear excepted) and all necessary replacements of and
repairs thereto shall be made (reasonable wear and tear excepted). Each Grantor
shall use or operate any Equipment in compliance with applicable law in all
material

 

13



--------------------------------------------------------------------------------

respects. Except as permitted under the Indenture, no Grantor shall sell or
otherwise dispose of any of its Equipment. Each Grantor agrees that, upon the
reasonable request of the Collateral Agent (as directed by the Trustee or the
holders of at least 25% in aggregate principal amount of the Notes then
outstanding), such Grantor will promptly provide the Collateral Agent with
confirmation of the specific location of any Equipment.

(e) Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence
and during the continuance of an Event of Default, if the Collateral Agent so
directs any Grantor, such Grantor agrees (i) to cause all payments on account of
the Accounts and Contracts to be made directly to a cash account held by the
Collateral Agent (the “Cash Collateral Account”), (ii) that, upon concurrent
notice to such Grantor, the Collateral Agent may directly notify the obligors
with respect to any Accounts and/or under any Contracts to make payments with
respect thereto as provided in the preceding clause (i), and (iii) that the
Collateral Agent may enforce collection of any such Accounts and Contracts and
may, in consultation with such Grantor, adjust, settle or compromise the amount
of payment thereof, in the same manner and to the same extent as such Grantor.
Without notice to or assent by any Grantor, the Collateral Agent may (at the
direction of the holders of the Notes), upon the occurrence and during the
continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Indenture Obligations in the manner provided in Section 4.01 of the Indenture.
The reasonable out-of-pocket costs and expenses of collection (including
reasonable attorneys’ fees), whether incurred by a Grantor or the Collateral
Agent, shall be borne by the relevant Grantor. The Collateral Agent shall
deliver a copy of each notice referred to in the preceding clause (ii) to the
relevant Grantor; provided, that (x) the failure by the Collateral Agent to so
notify such Grantor shall not affect the effectiveness of such notice or the
other rights of the Collateral Agent created by this Section 4 and (y) no such
notice shall be required if an Event of Default of the type described in
Sections 6.01(7) or (8) of the Indenture has occurred and is continuing.

(f) Collection. (i) From and after the occurrence and during the continuance of
an Event of Default, upon the demand of the Collateral Agent (acting at the
direction of the holders of the Notes or the Trustee), each Grantor shall
deliver to the Collateral Agent, in original form and on the date of receipt
thereof, all checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness at any time received by Grantors. (ii) Following the
occurrence and during the continuance of any Event of Default, at its option,
the Collateral Agent (acting at the direction of the holders of the Notes or the
Trustee), shall have the exclusive right to collect the Accounts of each
Grantor, take possession of the Collateral, or both. In such case, the
Collateral Agent’s actual reasonable, documented, out-of-pocket collection
expenses, including but not limited to, stationery and postage, telephone and
facsimile, secretarial and clerical expenses and the salaries of any collection
personnel used for collection, shall be for the account of the Company and added
to the Indenture Obligations.

(g) Instruments and Documents. If any Grantor owns or acquires any instrument or
document (as defined in the New York UCC) evidencing or forming a part of the
Collateral in excess of (x) so long as no Event of Default has occurred and is
continuing, $1,000,000, or (y) so long as an Event of Default has occurred and
is continuing, $100,000, constituting Collateral (other than checks and other
payment instruments received and collected in the ordinary course of business),
such Grantor will within twenty (20) Business Days deliver such instrument or
document to the Collateral Agent appropriately endorsed to the order of the
Collateral Agent.

 

14



--------------------------------------------------------------------------------

(h) Grantors Remain Liable Under Accounts and Contracts. Anything herein to the
contrary notwithstanding, the Grantors shall remain liable under each of the
Accounts and Contracts to observe and perform all of the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to such Accounts or Contracts.
Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
or Contract, in each case by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account or Contract pursuant hereto, nor shall the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Account (or any
agreement giving rise thereto) or any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by them or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto) or Contract, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to them or to which they may be entitled at
any time or times.

(i) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit with a stated amount of $1,000,000 or more, such Grantor shall
use its commercially reasonable efforts to (i) arrange for the issuer and any
confirmer of such letter of credit to consent in writing to an assignment to the
Collateral Agent of the proceeds of any drawing under such letter of credit or
(ii) arrange for the Collateral Agent to become the transferee beneficiary of
such letter of credit, with the Collateral Agent agreeing, in each case, that
the proceeds of any drawing under the letter of credit are to be applied as
provided in this Agreement upon the occurrence and during the continuance of an
Event of Default.

(j) Commercial Tort Claims. All commercial tort claims of each in existence on
the date of this Agreement are described in Schedule 3 hereto. If any Grantor
shall at any time after the date of this Agreement acquire a commercial tort
claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $1,000,000 or more,
such Grantor shall promptly (i) notify the Collateral Agent thereof in a writing
signed by such Grantor and describing the details thereof; (ii) grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement; and (iii) take such actions as
may be reasonably necessary to perfect such security interest, including filing
a UCC-1 financing statement or UCC-3 statement of amendment in such filing
office as may be appropriate, and provide evidence thereof to the Collateral
Agent.

(k) Chattel Paper. Upon the reasonable request of the Collateral Agent made at
any time or from time to time, each Grantor shall promptly furnish to the
Collateral Agent a list of all electronic chattel paper held or owned by such
Grantor. Furthermore, if requested by the Collateral Agent, each Grantor shall
promptly take all actions which are reasonably practicable so that the
Collateral Agent has “control” of all electronic chattel paper with a value of
(x) so long as no Event of Default has occurred and is continuing, $1,000,000,
or (y) so long as an Event of Default has occurred and is continuing, $100,000,
in accordance with the requirements of Section 9-105 of the UCC. Each Grantor
will promptly (and in any event within ten (10) days) following any request by
the Collateral Agent, deliver all of its tangible chattel paper to the
Collateral Agent.

 

15



--------------------------------------------------------------------------------

(l) Additional Procedures. To the extent that any Grantor at any time or from
time to time owns, acquires or obtains any right, title or interest in any
Capital Stock intended to be pledged as Collateral hereunder or the form or
nature of any Capital Stock shall change, the Collateral Agent shall
automatically (and without the taking of any action by any Grantor) have a
security interest in all of the right, title and interest of such Grantor in, to
and under such Capital Stock (other than Excluded Assets) pursuant to
Section 2(a) of this Agreement and, in addition thereto, such Grantor shall (to
the extent provided below but not as to any Excluded Perfection Assets) take the
following actions as set forth below (as promptly as practicable and, in any
event, within ten (10) Business Days after it obtains such Capital Stock) for
the benefit of the Collateral Agent and the other Secured Parties:

(i) with respect to a certificated security (other than a certificated security
credited on the books of a clearing corporation or securities intermediary),
such Grantor shall physically deliver such certificated security to the
Collateral Agent, endorsed to the Collateral Agent or endorsed in blank;

(ii) with respect to an uncertificated security (other (x) than an
uncertificated security credited on the books of a clearing corporation or
securities intermediary or (y) an uncertificated security of a Subsidiary that
does not constitute a Significant Subsidiary), such Grantor shall use
commercially reasonable efforts to cause the issuer of such uncertificated
security to duly authorize, execute, and deliver to the Collateral Agent, an
agreement for the benefit of the Collateral Agent and the other Secured Parties
substantially in the form of Annex A hereto pursuant to which such issuer agrees
to comply with any and all instructions originated by the Collateral Agent
without further consent by the registered owner and not to comply with
instructions regarding such uncertificated security (and any Partnership
Interests and Limited Liability Company Interests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction;

(iii) with respect to a certificated security, uncertificated security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a clearing corporation or securities intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Grantor shall promptly notify the Collateral Agent in writing thereof and shall
comply with the applicable rules of such clearing corporation or securities
intermediary (A) in the case of a clearing corporation, to perfect the security
interest of the Collateral Agent under applicable law (including, in any event,
under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) or (B) in
the case of a securities intermediary, if required to perfect the security
interest of the Collateral Agent under applicable law (including, in any event,
under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC); and

 

16



--------------------------------------------------------------------------------

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a clearing corporation or securities
intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a security for purposes of the
UCC, follow the procedure set forth in Section 4(l)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a security for purposes of the UCC, follow the procedure
set forth in Section 4(l)(ii) hereof.

(m) Further Actions. Without limitation of any other covenant herein, no Grantor
shall change or permit to be changed the jurisdiction in which it is
incorporated or otherwise organized, or change its legal name (or use a
different name), or location of chief executive office, unless such Grantor has
given the Collateral Agent not less than ten (10) Business Days prior written
notice thereof (along with an update of Schedule 2, as applicable) and the
Grantors have taken (or caused to be taken) all steps reasonably necessary to
maintain the Collateral Agent’s Lien on such Collateral, as well as the priority
(subject to Permitted Liens) and effectiveness of such Lien, in each case, other
than with respect to Excluded Perfection Assets; provided, that, except as
expressly permitted under the Indenture, no Grantor shall change its
jurisdiction of incorporation or organization or location of any of its
Collateral, in each case, to a jurisdiction or location outside of the Specified
Jurisdictions.

(n) Insurance.

(i) Each Grantor shall:

(A) keep its properties adequately insured at all times by financially sound and
reputable insurers, as is customary with companies in the same or similar
businesses operating in the same or similar locations;

(B) maintain such other insurance, to such extent and against such risks (and
with such deductibles, retentions and exclusions), including fire and other
risks insured against by extended coverage and coverage for acts of terrorism,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
them; and

(C) maintain such other insurance as may be required by law except as could not
reasonably be expected to have a Material Adverse Effect.

(ii) Each Grantor shall furnish to the Collateral Agent no more than once each
fiscal year information in reasonable detail as to its property and liability
insurance carriers. Within thirty (30) days after the date hereof, the

 

17



--------------------------------------------------------------------------------

Collateral Agent shall be named as an additional insured on all insurance
policies of any Grantor and the Collateral Agent shall be named as loss payee,
with 30 days’ notice of cancellation on all property and casualty insurance
policies of any Grantor.

(o) Leasehold Obligations. Each Grantor shall, and shall cause each of its
Subsidiaries to, at all times pay, when and as due, its rental obligations under
all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect, except, in each case, where the failure to do so could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(p) Exculpation of Liability. Nothing herein contained shall be construed to
constitute the Collateral Agent or any holder of the Notes as any Grantor’s
agent for any purpose whatsoever, nor shall the Collateral Agent or any holder
of the Notes be responsible or liable for any shortage, discrepancy, damage,
loss or destruction of any part of the Collateral wherever the same may be
located and regardless of the cause thereof, except with respect to the
Collateral Agent’s or such holder’s gross (not mere) negligence or willful
misconduct as determined by a final and non-appealable order of a court of
competent jurisdiction. Neither the Collateral Agent nor any holder of the
Notes, whether by anything herein or in any assignment or otherwise, assumes any
of any Grantor’s obligations under any contract or agreement to which it is a
party, and neither the Collateral Agent nor any holder of the Notes shall be
responsible in any way for the performance by any Grantor of any of the terms
and conditions thereof.

(q) Deposit Accounts; Etc.

(i) No Grantor maintains, or at any time after the date of this Agreement shall
establish or maintain, any demand, time, savings, passbook or similar account,
except for such accounts maintained with a bank (as defined in Section 9-102 of
the UCC) whose jurisdiction (determined in accordance with Section 9-304 of the
UCC) is within a State of the United States other than such accounts
constituting Excluded Assets or Excluded Perfection Assets. Schedule 5 hereto
accurately sets forth, as of the date of this Agreement, for each Grantor, each
deposit account maintained by such Grantor (including a description thereof and
the respective account number) and the name of the respective bank with which
such deposit account is maintained. Subject to Section 4(c) hereof, for each
deposit account that is Collateral (other than Excluded Perfection Assets, the
Cash Reserve Account or the Cash Collateral Account or any other deposit account
maintained with the Collateral Agent), the respective Grantor shall use
commercially reasonable efforts to cause the bank with which the deposit account
is maintained to execute and deliver to the Collateral Agent within thirty
(30) days after the date of this Agreement (or, if later, the date of the
establishment of the respective deposit account), a “control agreement” in form
and substance acceptable to the Collateral Agent. If any bank with which a
deposit account that is Collateral (other than an Excluded Perfection Asset) is
maintained refuses to, or does not, enter into such a “control agreement”, then
the respective Grantor shall promptly (and in any event within thirty (30) days
after the date of this Agreement or, if later, thirty (30) days after the
establishment of such account) transfer all balances therein to the Cash
Collateral Account or another deposit account meeting the requirements of this
Section 4(q). If any bank with which a deposit account that is Collateral (other
than an Excluded Perfection Asset) is maintained refuses

 

18



--------------------------------------------------------------------------------

to subordinate all its claims with respect to such deposit account to the
Collateral Agent’s security interest therein, then the Collateral Agent, at the
direction of the holders of the Notes, may (x) require that the balance in such
deposit account be transferred in accordance with the immediately preceding
sentence or (y) agree to a “control agreement” without such subordination,
provided that in such event the Collateral Agent may at any time, at the
direction of the holders of the Notes, subsequently require that the balance of
such deposit account be transferred (within sixty (60) days after notice from
the Collateral Agent) in accordance with the requirements of the immediately
preceding sentence.

(ii) After the date of this Agreement, no Grantor shall establish any new
demand, time, savings, passbook or similar account, except for (x) deposit
accounts established and maintained with banks and meeting the requirements of
preceding clause (i), (y) Excluded Assets, and (z) Excluded Perfection Assets.
Subject to Section 4(c) hereof, at the time any such deposit account that is
Collateral (other than an Excluded Perfection Asset) is established, the
appropriate “control agreement” shall be entered into in accordance with the
requirements of preceding clause (i) and the respective Grantor shall furnish to
the Collateral Agent a supplement to Schedule 5 hereto containing the relevant
information with respect to the respective deposit account and the bank with
which same is established.

(iii) The Company shall maintain $25,000,000 in the Cash Reserve Account at all
times until July 1, 2015, at which time the funds in the Cash Reserve Account
may be released to the Company upon its request, so long as no Default or Event
of Default shall have occurred and be continuing. The Company agrees to maintain
the Cash Reserve Account free and clear of all Liens, other than the Lien of
this Agreement. If an Event of Default has occurred and is continuing, the
Collateral Agent may, or at the direction of the holders of at least 30% of the
aggregate outstanding principal amount of the Notes, shall, apply any amounts on
deposit in the Cash Reserve Account to any remaining interest payments on the
Notes in inverse order of scheduled payment. Any scheduled interest payments (or
portion thereof) so paid shall no longer be due, on the scheduled date therefor
or otherwise. Notwithstanding anything to the contrary herein, with respect to
any redemption of the Notes (whether optional, by acceleration or otherwise)
occurring after the application of such amounts, the otherwise applicable
redemption price or prepayment amount shall be reduced by the pro rata amount of
prepaid interest from interest payment dates later than the applicable
redemption or prepayment allocable to the amount of Notes being redeemed or
prepaid. All amounts in the Cash Reserve Account shall be released to the
Company on July 1, 2015, after which such amounts shall not be subject to any
restrictions on use other than compliance generally with the applicable
covenants under the indenture.

(r) Stock Issuance. Except as may be permitted by the Indenture, no Grantor may,
directly or indirectly, (i) issue, sell, grant, assign, transfer or otherwise
dispose of, any additional stock or membership interests of such Grantor or any
option or warrant with respect to, or other right or security convertible into,
any additional stock or membership interests of such Grantor, now or hereafter
authorized, unless all such additional stock or membership interests, options,
warrants, rights or other such securities are made and shall remain part of the
Collateral subject to the pledge and security interest granted herein, (ii) take
any action to withdraw the authority of or to limit or restrict the authority of
such Grantor’s managers (if any) or officers to deal and contract with
Collateral Agent and to bind and obligate such Grantor, or (iii) pay any interim

 

19



--------------------------------------------------------------------------------

distribution in cash or other assets to any shareholder or member of any
Grantor, except as permitted in the Indenture. Any distribution by any Grantor
other than as permitted in the Indenture shall constitute a “wrongful
distribution” for purposes of applicable law.

(s) Membership. In accordance with this Agreement, each Grantor hereby
acknowledges and agrees that the Collateral Agent or any of its successors and
assigns (or any designee of the Collateral Agent), shall, at the Collateral
Agent’s option, as directed by the holders of the Notes, upon written notice to
any Grantor (such Grantor, the “Parent Grantor”) of the Collateral Agent’s
intent to be admitted as a member of any other Grantor (in the place of the
Parent Grantor) at any time an Event of Default exists or has occurred and is
continuing and following delivery of any required notice hereunder, be admitted
as a member of the relevant Grantor without any further approval of the Parent
Grantor and without compliance by the Collateral Agent or any other person with
any of the conditions or other requirements of the applicable membership
agreement and without conferring upon any Person any option (whether under the
applicable membership agreement or otherwise) to acquire the stock or membership
interests so transferred to the Collateral Agent, its successors or assigns, or
its designees. At such time, each Grantor agrees to take such other action and
execute such further documents as may be reasonably necessary or as the
Collateral Agent may reasonably request from time to time in order to give
effect to the provisions of this Agreement.

(t) Further Assurances. The Company will do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register, as applicable, any
and all such further acts, deeds, conveyances, security agreements, assignments,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments as may
be required from time to time in order to:

 

  (i) carry out the terms and provisions of the Collateral Documents;

 

  (ii) subject to the Liens created by any of the Collateral Documents any of
the properties, rights or interests required to be encumbered thereby;

 

  (iii) perfect and maintain the validity, effectively and priority of any of
the Collateral Documents and the Liens intended to be created thereby; and

 

  (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Collateral Agent any of the rights granted now or hereafter intended by the
parties thereto to be granted to the Collateral Agent under the Collateral
Documents or under any other instrument executed in connection herewith.

Upon the exercise by the Trustee, the Collateral Agent or any holder of Notes of
any power, right, privilege or remedy under the Indenture or any of the
Collateral Documents which requires any consent, approval, recording,
qualification or authorization of any governmental authority, the Company will
execute and deliver all applications, certifications, instruments and other
documents and papers that may be required from the Company for such governmental
consent, approval, recording, qualification or authorization.

 

20



--------------------------------------------------------------------------------

5. Special Provisions Concerning Intellectual Property.

(a) Additional Representations and Warranties. Each Grantor represents and
warrants (i) that the Intellectual Property Rights listed in Schedule 4 hereto
for such Grantor include all Intellectual Property Rights that such Grantor owns
as of the date hereof which are issued or registered or applied for at the
United States Patent and Trademark Office, the United States Copyright Office,
or an equivalent thereof in any state of the United States or any foreign
jurisdiction, and (ii) that except as set forth in Schedule 4 it is the true and
lawful owner of all issuances, registrations and applications for patents or
registration of Intellectual Property Rights listed in Schedule 4 hereto and
such issuances, registrations and applications are valid and have not been
canceled. Except as disclosed in the Offering Memorandum or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Grantor owns, or is licensed under, and has the right to
use, all (i) third party intellectual property and (ii) Intellectual Property,
including the Intellectual Property Rights, in each case as used in its
businesses as currently conducted and as presently contemplated to be conducted
in the future and the Intellectual Property Rights are free and clear of all
Liens. No claims or notices of any potential claim have been asserted by any
person or entity challenging the use of any such third party intellectual
property or Intellectual Property, including the Intellectual Property Rights,
by any Grantor or questioning the validity, effectiveness of, or any Grantor’s
rights to, any Intellectual Property Right or any license or agreement related
to third party intellectual property or Intellectual Property, including the
Intellectual Property Rights, other than any claims that, if successful, would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and no Grantor is aware of any basis for such claims.

(b) Licenses and Assignments. Except as otherwise permitted by the Indenture
Documents, each Grantor hereby agrees not to divest itself of any Intellectual
Property Right or to exclusively license any Intellectual Property Right.

(c) Infringements. Except as such Grantor in its reasonable business judgment
determines is not necessary in the conduct of the Grantor’s business, each
Grantor agrees to enforce and assert its Intellectual Property, diligently in
accordance with reasonable business practices, against any person or entity
infringing, misappropriating, misusing, diluting, or violating the Grantor’s
Intellectual Property, including the Intellectual Property Rights. The conduct
of each Grantor’s business, including its goods and services and the
manufacturing, importation, use, and sale thereof, does not infringe,
misappropriate, misuse, dilute, or violate any other person or entity’s
intellectual property, including any patents, copyrights, trademarks, trade
secrets, and domain names, except to the extent that such infringement would not
reasonably be expected to have a Material Adverse Effect.

(d) Preservation of Marks. Each Grantor agrees to use its Marks which are
material to such Grantor’s business in interstate commerce during the time in
which this Agreement is in effect and to take all such other actions as are
reasonably necessary to preserve such material Marks as trademarks or service
marks under the laws of the United States (in each case, other than any such
Marks which, in the Grantor’s reasonable business judgment, are no longer
necessary in the conduct of the Grantor’s business).

 

21



--------------------------------------------------------------------------------

(e) Maintenance of Patents, Registrations, and Applications. Each Grantor shall,
at its own expense, take all commercially reasonable actions to maintain all
patents, registrations and applications for patents and registration of its
Intellectual Property Rights that are material to such Grantor’s business or if
involving any Marks, material to such Grantor’s business in interstate commerce,
during the time in which this Agreement is in effect.

(f) Future Intellectual Property. At its own expense, each Grantor shall take
all commercially reasonable efforts to diligently prosecute all material
applications for patents or registration of Intellectual Property Rights listed
on Schedule 4, in each case for such Grantor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications (i) deemed by such Grantor in its reasonable business
judgment to be no longer prudent to pursue or (ii) that are deemed by such
Grantor in its reasonable business judgment to no longer be necessary in the
conduct of the Grantor’s business). If any Grantor acquires Intellectual
Property Rights after the effective date of this Agreement or makes an
application for registration of an Intellectual Property Right before the United
States Patent and Trademark Office, the United States Copyright Office, or an
equivalent thereof in any state of the United States, any political subdivision
thereof or in any other country or jurisdiction, within sixty (60) days of the
acquisition of such Intellectual Property or submission of such application or,
if later, as soon as legally permissible, such Grantor shall notify the
Collateral Agent in writing concerning such Intellectual Property Right.
Additionally such Grantor shall execute and deliver a grant of a security
interest in such application prepared by the Collateral Agent, at the expense of
such Grantor, confirming the grant of a security interest in such Intellectual
Property Right to the Collateral Agent hereunder, the form of such security to
be substantially in the form of Annex B hereto in the case of Marks, Annex C
hereto in the case of Patents and Annex D hereto in the case of Copyrights or in
such other form as may be reasonably satisfactory to the Collateral Agent;
provided that the foregoing shall not apply to any Intellectual Property Right
that is an Excluded Asset or Excluded Perfection Asset. Where a patent or
registration that constitutes an Intellectual Property Right is issued hereafter
to any Grantor as a result of any application now or hereafter pending, if a
security interest in such application has not already been granted to or
recorded on behalf of the Collateral Agent hereunder, such Grantor shall deliver
to the Collateral Agent a grant of security interest within sixty (60) days;
provided that the foregoing shall not apply to any Intellectual Property Right
that is an Excluded Asset or Excluded Perfection Asset.

(g) Existing Intellectual Property. For all Intellectual Property Rights
existing as of the effective date of this Agreement, by no later than the
effective date of the Agreement, each Grantor shall deliver or cause to be
delivered to the Collateral Agent a grant of a security interest in such
applications, patents, and registrations, at the expense of such Grantor,
confirming the grant of a security interest in such Intellectual Property Right
to the Collateral Agent hereunder, the form of such security to be substantially
in the form of Annex B hereto in the case of Marks, Annex C hereto in the case
of Patents and Annex D hereto in the case of Copyrights or in such other form as
may be reasonably satisfactory to the Collateral Agent; provided that the
foregoing shall not apply to any Intellectual Property Right that is an Excluded
Asset or Excluded Perfection Asset.

(h) Remedies. Each Grantor hereby grants to the Collateral Agent a limited power
of attorney to sign, upon the occurrence and during the continuance of an Event
of Default at the direction of the Trustee or the requisite holders of the Notes
in accordance with the Indenture, any

 

22



--------------------------------------------------------------------------------

document which may be required by the United States Patent and Trademark Office,
the United States Copyright Office, or an equivalent thereof in any state of the
United States, any political subdivision thereof or in any other country or
jurisdiction, or similar registrar in order to effect an absolute assignment of
all right, title and interest in each patented or registered Intellectual
Property Right and each application for a patent or registration, and record the
same. If an Event of Default shall occur and be continuing, the Collateral Agent
may at the direction of the Trustee or the requisite holders of the Notes in
accordance with the Indenture, by written notice to the relevant Grantor, take
any or all of the following actions: (i) declare the entire right, title and
interest of such Grantor in and to the Intellectual Property Rights, vested in
the Collateral Agent for the benefit of the Secured Parties, in which event such
rights, title and interest shall immediately vest, in the Collateral Agent for
the benefit of the Secured Parties, and the Collateral Agent shall be entitled
to exercise the power of attorney referred to in this Section 6(g) hereof to
execute, cause to be acknowledged and notarized and record said absolute
assignment with the applicable agency or registrar; (ii) take and use or sell
the Intellectual Property Rights; (iii) take and use or sell the goodwill of
such Grantor’s business symbolized by the Marks and the right to carry on the
business and use the assets of such Grantor in connection with which the Marks
or Domain Names have been used; and (iv) direct such Grantor to refrain, in
which event such Grantor shall refrain, from using the Intellectual Property
Rights in any manner whatsoever, directly or indirectly, and such Grantor shall
execute such further documents that the Collateral Agent may reasonably request
to further confirm this and to transfer ownership of the Intellectual Property
Rights and registrations and any pending applications in the United States
Copyright Office, United States Patent and Trademark Office, equivalent office
in a state of the United States or a foreign jurisdiction or applicable Domain
Name registrar to the Collateral Agent.

(i) Intellectual Property Assignments. During the term of this Agreement, each
Grantor shall secure valid written assignments of ownership from all persons who
have contributed to the creation or development of Intellectual Property or who
have applied for patents or registration of or obtained patents for or
registered Intellectual Property of all rights of such persons in such
Intellectual Property that the Grantors do not already own by operation of law
and valid written agreements by all such persons to cooperate in the prosecution
of any applications, patents or registrations of, and in the enforcement of, any
such Intellectual Property (hereinafter all such assignments and agreements
referred to as the “IP Assignments”); except to the extent that any failure to
obtain an IP Assignment, individually or in the aggregate, does not adversely
affect the value of the Company’s Intellectual Property and would not impair the
Collateral Agent’s ability to use and dispose of such Intellectual Property as
provided for in the Collateral Documents. Copies of all such IP Assignments
shall be promptly delivered to the Collateral Agent upon the request of the
Collateral Agent.

(j) Additional Covenants. Notwithstanding the foregoing, to the extent that any
issuance of, or registration or application for, a Grantor’s Intellectual
Property Rights is subject to a chain of title defect, is not in the current
legal name of the applicable Grantor, or is subject to any form of Lien, such
Grantor shall promptly prepare, execute, file and record (and pay all costs,
including legal and filing fees) as necessary to cure such title defects,
provide for current ownership of the asset by the Grantor and remove such
unpermitted Liens (hereinafter all such actions referred to as the “IP Title
Defect Correction Actions”); except to the extent that any failure to perform an
IP Title Defect Correction Action, individually or in the aggregate, does not
adversely affect the value of the Company’s Intellectual Property and would not
impair the

 

23



--------------------------------------------------------------------------------

Collateral Agent’s ability to use and dispose of such Intellectual Property as
provided for in Collateral Documents. By no later than the effective date of
this Agreement, the Grantors shall have provided copies of all documentation and
communications concerning such IP Title Defect Correction Actions to the
Collateral Agent with respect to existing Intellectual Property Rights of the
Grantor and following closing such documentation and communications for later
developed or acquired Intellectual Property Rights shall promptly be provided.

6. Rights of Collateral Agent. The Collateral Agent shall have the rights
contained in this Section 6 at all times during the period of time this
Agreement is effective.

(a) Financing Statements Filings. Each Grantor hereby authorizes the Collateral
Agent to file (or any Secured Party to file on behalf of the Collateral Agent),
without the signature of such Grantor, (but the Collateral Agent shall not be
obligated to so file and shall have no responsibility with respect to the form,
content or renewal thereof) one or more financing or continuation statements,
and amendments thereto, relating to the Collateral (which statements may
describe the Collateral as “all assets” of such Grantor); provided, however,
such authorization shall not relieve any Grantor from its respective obligations
to take all actions necessary to perfect and maintain the perfection of the
Collateral Agent’s Lien on the Collateral to the extent required hereunder. All
reasonable, documented, out-of-pocket charges, expenses and fees that the
Collateral Agent may incur in doing any of the foregoing, and any local taxes
relating thereto, shall be paid by the Grantors to the Collateral Agent within
ten (10) Business Days of demand.

(b) Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent as such Grantor’s attorney-in-fact, such power of attorney being coupled
with an interest, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, after the occurrence and during the
continuance of an Event of Default, to take any action and to execute any
instrument that the Collateral Agent or any Secured Party may deem necessary or
appropriate to accomplish the purposes of this Agreement, including without
limitation: (i) to demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the Collateral; (ii) to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) above;
and (iii) to file any claims or take any action or institute any proceedings
that the Collateral Agent or any Secured Party may deem necessary or appropriate
for the collection and/or preservation of the Collateral or otherwise to enforce
the rights of the Collateral Agent and the Secured Parties with respect to the
Collateral.

(c) Further Rights. The Collateral Agent has been appointed as the Collateral
Agent hereunder pursuant to the Indenture and shall be entitled to the benefits
of the Indenture Documents. Notwithstanding anything contained herein to the
contrary, the Collateral Agent may employ agents, trustees, or attorneys-in-fact
and may vest any of them with any property (including, without limitation, any
Collateral pledged hereunder), title, right or power deemed necessary for the
purposes of such appointment. Notwithstanding anything to the contrary herein,
the following provisions shall govern the Collateral Agent’s rights, powers,
obligations and duties under this Agreement:

(i) The Collateral Agent shall have no duty to act, consent or request any
action of the Grantors or any other Person in connection with this Agreement

 

24



--------------------------------------------------------------------------------

(including all schedules and exhibits attached hereto) unless the Collateral
Agent shall have received written direction from the Trustee or the requisite
holders of the Notes in accordance with the Indenture.

(ii) The Collateral Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account. Neither any Secured Party nor any of its officers, directors, employees
or agents shall be liable to the Grantors for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon any
of them to exercise any such powers. The Collateral Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for its own gross negligence or willful misconduct. The Collateral Agent
shall not be responsible for, nor incur any liability with respect to, (A) the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the security interest in any of the
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part under this Agreement or any of the other Indenture
Documents, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of the Collateral Agent, (B) the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, (C) the validity of the title of the Grantors to the
Collateral, (D) insuring the Collateral or (E) the payment of taxes, charges or
assessments upon the Collateral or otherwise as to the maintenance of the
Collateral.

(iii) Notwithstanding any provision to the contrary elsewhere in this Agreement
or any other Indenture Documents, the Collateral Agent shall not have any duties
or responsibilities, except those expressly set forth in this Agreement or such
other Indenture Documents and no implied covenants, functions or
responsibilities shall be read into this Agreement or otherwise exist against
the Collateral Agent.

(iv) The Collateral Agent shall not be deemed to be in a relationship of trust
or confidence with any Secured Party, or any other Person by reason of this
Agreement, and shall not owe any fiduciary, trust or other special duties to the
any Secured Party, or any other Person by reason of this Agreement. The parties
hereto acknowledge that the Collateral Agent’s duties do not include any
discretionary authority, determination, control or responsibility with respect
to any Indenture Documents or any Collateral, notwithstanding any rights or

 

25



--------------------------------------------------------------------------------

discretion that may be granted to the Collateral Agent in such Indenture
Documents. The provisions of this Agreement, including, without limitation those
provisions relating to the rights, duties, powers, privileges, protections and
indemnification of the Collateral Agent shall apply with respect to any actions
taken or not taken by the Collateral Agent under any Indenture Documents.

(v) Notwithstanding anything herein to the contrary, in no event shall the
Collateral Agent have any obligation to inquire or investigate as to the
correctness, veracity, or content of any instruction received from any party to
this Agreement or any other Indenture Documents. In no event shall the
Collateral Agent have any liability in respect of any such instruction received
by it and relied on with respect to any action or omission taken pursuant
thereto.

(vi) With respect to the Collateral Agent’s duties under this Agreement or any
of the Indenture Documents, the Collateral Agent may act through its attorneys,
accountants, experts and such other professionals as the Collateral Agent deems
reasonably necessary, advisable or appropriate and shall not be responsible for
the misconduct or negligence of any attorney, accountant, expert or other such
professional appointed with due care.

(vii) Neither the Collateral Agent nor any of its experts, officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (x) liable for any
action lawfully taken or omitted to be taken by it under or in connection with
this Agreement or any of the Indenture Documents (except for its gross
negligence or willful misconduct), or (y) responsible in any manner for any
recitals, statements, representations or warranties (other than its own
recitals, statements, representations or warranties) made in this Agreement or
any of the other Indenture Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by the Collateral
Agent under or in connection with, this Agreement or any of the Indenture
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any of the Indenture Documents or for any
failure of the Grantors or any other Person to perform their obligations
hereunder and thereunder. The Collateral Agent shall not be under any obligation
to any Person to ascertain or to inquire as to (A) the observance or performance
of any of the agreements contained in, or conditions of, this Agreement or any
of the Indenture Documents or to inspect the properties, books or records of the
Grantors, (B) whether or not any representation or warranty made by any Person
in connection with this Agreement or any Indenture Documents is true, (C) the
performance by any Person of its obligations under this Agreement or any of
the Indenture Documents or (D) the breach of or default by any Person of its
obligations under this Agreement or any of the Indenture Documents.

(viii) The Collateral Agent shall not be bound or required to take any action
that in the opinion of the Collateral Agent (which may be based on advice of
counsel) is in conflict with any applicable law, this Agreement or any of the
other Indenture Documents, or any order of any court or administrative agency.

 

26



--------------------------------------------------------------------------------

(ix) The Collateral Agent shall be authorized to but shall not be responsible
for filing any financing or continuation statements or recording any documents
or instruments in any public office at any time or times or otherwise perfecting
or monitoring or maintaining the perfection of any security interest in the
Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Collateral Agent shall have no responsibility for
(x) taking any necessary steps to preserve rights against any Person with
respect to any Collateral or (y) taking any action to protect against any
diminution in value of the Collateral, but, in each case (A) subject to the
requirement that the Collateral Agent may not act or omit to take any action if
such act or omission would constitute gross negligence or willful misconduct and
(B) the Collateral Agent may do so and all expenses reasonably incurred in
connection therewith shall be part of the Indenture Documents.

(x) The Collateral Agent shall not be liable or responsible for any loss or
diminution in the value of any Collateral, by reason of the act or omission of
any carrier, forwarding agency or other agent or bailee selected by the
Collateral Agent in good faith, except to the extent of the Collateral Agent’s
gross negligence or willful misconduct.

(xi) Notwithstanding anything in this Agreement or any of the Indenture
Documents to the contrary, (A) in no event shall the Collateral Agent or any
officer, director, employee, representative or agent of the Collateral Agent be
liable under or in connection with this Agreement or any of the Indenture
Documents for indirect, special, incidental, punitive or consequential losses or
damages of any kind whatsoever, including but not limited to lost profits or
loss of opportunity, whether or not foreseeable, even if the Collateral Agent
has been advised of the possibility thereof and regardless of the form of action
in which such damages are sought; and (B) the Collateral Agent shall be afforded
all of the rights, powers, immunities and indemnities set forth in this
Agreement or in all of the other Indenture Documents to which it is a signatory
as if such rights, powers, immunities and indemnities were specifically set out
in each such Indenture Documents. In no event shall the Collateral Agent be
obligated to invest any amounts received by it hereunder.

(xii) The Collateral Agent shall be entitled conclusively to rely, and shall be
fully protected in relying, upon any note, writing, resolution, request,
direction, certificate, notice, consent, affidavit, letter, cablegram, telegram,
telecopy, email, telex or teletype message, statement, order or other document
or conversation believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and/or upon
advice and/or statements of legal counsel, independent accountants and other
experts reasonably selected by the Collateral Agent and need not investigate any
fact or matter stated in any such document. Any such statement of legal counsel
shall be full and complete authorization and protection in respect of any action
taken or suffered by it hereunder in accordance therewith. The Collateral Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any

 

27



--------------------------------------------------------------------------------

of the other Indenture Documents (A) if such action would, in the reasonable
opinion of the Collateral Agent (which may be based on the opinion of legal
counsel), be contrary to applicable law or any of the Indenture Documents,
(B) if such action is not provided for in this Agreement or any of the
other Indenture Documents, (C) if, in connection with the taking of any such
action hereunder or under any of the Indenture Documents that would constitute
an exercise of remedies hereunder or under any of the Indenture Documents it
shall not first be indemnified to its satisfaction by the holders of the Notes
against any and all risk of nonpayment, liability and expense that may be
incurred by it, its agents or its counsel by reason of taking or continuing to
take any such action, or (D) if, notwithstanding anything to the contrary
contained in this Agreement, in connection with the taking of any such action
that would constitute a payment due under any agreement or document, it shall
not first have received from the holders of the Notes or the applicable Grantor
funds equal to the amount payable. The Collateral Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any of the other Indenture Documents in accordance with a request of the Trustee
or the requisite holders of the Notes in accordance with the Indenture, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the other holders of the Notes and the Trustee.

(xiii) The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect knowledge or notice of the occurrence of any Default or Event
of Default unless and until the Collateral Agent has received a written notice
or a certificate from a Grantor, a holder of the Notes or the Trustee stating
that a Default or Event of Default has occurred. The Collateral Agent shall have
no obligation whatsoever either prior to or after receiving such notice or
certificate to inquire whether a Default or Event of Default has in fact
occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice or certificate so furnished to it. No
provision of this Agreement or any of the Indenture Documents shall require the
Collateral Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties under this
Agreement, any of the other Indenture Documents or the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability
including an advance of moneys necessary to perform work or to take the action
requested is not reasonably assured to it, the Collateral Agent may decline to
act unless it receives indemnity satisfactory to it in its sole discretion,
including an advance of moneys necessary to take the action requested. The
Collateral Agent shall be under no obligation or duty to take any action under
this Agreement or any of the other Indenture Documents or otherwise if taking
such action (x) would subject the Collateral Agent to a tax in any jurisdiction
where it is not then subject to a tax or (y) would require the Collateral Agent
to qualify to do business in any jurisdiction where it is not then so qualified.

 

28



--------------------------------------------------------------------------------

7. Remedies and Related Rights.

If an Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and under the other provisions of this Agreement,
shall have all rights as a secured creditor under any UCC, and such additional
rights and remedies to which a secured creditor is entitled under the laws in
effect in all relevant jurisdictions when a debtor is in default under a
security agreement and may exercise one or more of the rights and remedies
provided in this Section.

(a) Remedies. If an Event of Default shall have occurred and be continuing, the
Collateral Agent may from time to time at the written direction of the Trustee
or the requisite holders of the Notes in accordance with the Indenture and
applicable law, without limitation and without notice except as expressly
provided in any of the Indenture Documents:

(i) exercise in respect of the Collateral all the rights and remedies of a
secured party under the UCC (whether or not the UCC applies to the affected
Collateral);

(ii) require the Grantors to, and such Grantors hereby agree that they will at
their expense and upon request of the Collateral Agent, assemble the Collateral
as directed by the Collateral Agent and make it available to the Collateral
Agent at a place where such Collateral is permitted to be kept pursuant to
Section 3(h);

(iii) reduce the Secured Parties’ claim to judgment or foreclose or otherwise
enforce, in whole or in part, the security interest granted hereunder by any
available judicial procedure;

(iv) sell or otherwise dispose of, at its office, on the premises of any Grantor
or elsewhere, the Collateral, for cash, on credit, and upon such terms as may be
commercially reasonable, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust the
Collateral Agent’s power of sale, but sales or other dispositions may be made
from time to time until all of the Collateral has been sold or disposed of or
until the Indenture Obligations have been paid and performed in full), and at
any such sale or other disposition it shall not be necessary to exhibit any of
the Collateral;

(v) buy the Collateral, or any portion thereof, at any public sale;

(vi) buy the Collateral, or any portion thereof, at any private sale, for cash,
on credit, and upon such other terms as may be commercially reasonable, if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;

(vii) apply for the appointment of a receiver for the Collateral, and Grantors
hereby consent to any such appointment; and

 

29



--------------------------------------------------------------------------------

(viii) at the option of and if instructed by the requisite holders of the Notes,
retain the Collateral on behalf of the holders of the Notes or distribute the
Collateral to the holders of the Notes, in each case in satisfaction of the
Indenture Obligations, whenever the circumstances are such that the Collateral
Agent is entitled to do so under the UCC or otherwise; to the full extent
permitted by the UCC, the Collateral Agent shall be permitted to elect whether
such retention shall be in full or partial satisfaction of the Indenture
Obligations.

In the event the Collateral Agent shall elect (at the instruction of the
requisite holders of the Notes) to sell the Collateral, the Collateral Agent may
sell the Collateral without giving any warranties and shall be permitted to
specifically disclaim any warranties of title or the like. In the event the
purchaser fails to pay for the Collateral, the Collateral Agent may resell (at
the instruction of the requisite holders of the Notes) the Collateral and the
Grantors shall be credited with the proceeds of the sale. Each Grantor agrees
that in the event such Grantor or any obligor is entitled to receive any notice
under the UCC, as it exists in the state governing any such notice, of the sale
or other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at such party’s
address set forth on the signature pages hereof, ten (10) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

(b) Application of Proceeds. If any Event of Default shall have occurred and be
continuing, any cash held by the Collateral Agent as Collateral, and any cash
proceeds received by the Collateral Agent in respect of any sale or other
disposition of, collection from, or other realization upon, all or any part of
the Collateral shall be transferred, conveyed or distributed to the Trustee to
be applied in accordance with the Indenture or as otherwise may be directed by
the Trustee pursuant to the Indenture Documents.

(c) Deficiency. In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by the Collateral
Agent are insufficient to pay all amounts to which the Collateral Agent is
legally entitled, the Company, the other Grantors and any other Person who
guaranteed or is otherwise obligated to pay all or any portion of the Indenture
Obligations shall be liable for the deficiency, together with interest thereon
as provided in the Indenture Documents, to the full extent permitted by the UCC.

(d) Waiver. Except as otherwise provided in this Agreement, EACH GRANTOR HEREBY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING
IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR THE COLLATERAL
AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY
AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY
SUCH RIGHT WHICH ANY GRANTOR WOULD OTHERWISE HAVE UNDER

 

30



--------------------------------------------------------------------------------

THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, and each
Grantor hereby further waives, to the extent permitted by applicable law, and
releases the Collateral Agent from:

(i) all claims, damages and demands against the Collateral Agent arising out of
the repossession, retention or sale of all or any part of the Collateral, except
any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct;

(ii) all claims, damages and demands against the Collateral Agent arising by
reason of the fact that the price at which the Collateral, or any part thereof,
may have been sold at a private sale was less than the price which might have
been obtained at public sale or was less than the aggregate amount of the
Indenture Obligations, even if the Collateral Agent accepts the first offer
received which the Collateral Agent in good faith deems to be commercially
reasonable under the circumstances and does not offer the Collateral, or any
portion thereof, to more than one offeree;

(iii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(iv) all equities or rights of redemption, appraisal, valuation, stay, extension
or moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale or other
disposition of the Collateral or any portion thereof, and each Grantor, for
itself and all who may claim under it, insofar as it or they now or hereafter
lawfully may, hereby waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of each Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against each Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
the Grantor.

(e) Remedies Cumulative. No right, power or remedy herein conferred upon or
reserved to the Collateral Agent is intended to be exclusive of any other right,
power or remedy, and every such right, power and remedy shall, to the extent
permitted by applicable Law, be cumulative and in addition to every other right,
power and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent or later assertion or
employment of any other appropriate right, power or remedy.

(f) Delay Not Waiver. No delay or omission of the Collateral Agent or any other
Secured Party to exercise any right, power or remedy accruing upon the
occurrence and during the continuance of any Event of Default shall impair any
such right or power or shall be construed to

 

31



--------------------------------------------------------------------------------

be a waiver of any such Event of Default or an acquiescence therein; and every
right, power and remedy given by this Agreement may be exercised from time to
time, and as often as shall be deemed expedient, by the Collateral Agent.

(g) Restoration of Rights and Powers. In case the Collateral Agent shall have
instituted any action or proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry, leasing, conveyance, assignment,
transfer, other disposition, other realization or otherwise, and such action or
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case each Grantor, the Collateral Agent and each other Secured Party shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent and each Grantor shall
continue as if no such actions or proceedings had been instituted.

(h) Environmental Liability. In the event that the Collateral Agent is requested
to acquire title to an asset for any reason, or take any managerial action of
any kind in regard thereto, which in the Collateral Agent’s sole discretion may
cause the Collateral Agent to be considered an “owner or operator” under any
environmental laws or otherwise cause the Collateral Agent to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Collateral Agent reserves the right to not
follow such direction, to resign as Collateral Agent or to arrange for the
transfer of the title or control of the asset to a court appointed receiver.
Neither the Trustee nor the Collateral Agent will be liable to any Person for
any environmental liability or any environmental claims or contribution actions
under any federal, state or local law, rule or regulation by reason of the
Collateral Agent’s actions and conduct as authorized, empowered and directed
hereunder or relating to any kind of discharge or release or threatened
discharge or release of any hazardous materials into the environment. Neither
the Trustee nor the Collateral Agent shall be responsible for any loss incurred
by the Secured Parties by the Collateral Agent’s refusal to take actions to
acquire title or other actions that may result in it being considered an “owner
or operator”.

8. Security Interest Absolute. All rights of the Collateral Agent and the
security interests granted to the Collateral Agent hereunder, and all
obligations of Grantors hereunder, to the extent permitted by applicable law,
are absolute and unconditional, irrespective of:

(a) Any lack of validity or enforceability of the Indenture, the Notes or any
other Indenture Document; or

(b) The failure of the Collateral Agent or any holder of a Note:

(i) To assert any claim or demand or to enforce any right or remedy under the
provisions of the Notes or any other Indenture Document or otherwise, or

(ii) To exercise any right or remedy against any collateral securing any
obligations of Grantors owing to the Secured Parties; or

 

32



--------------------------------------------------------------------------------

(c) Any change in the time, manner or place of payment of, or in any other term
of, all or any of the Indenture Obligations or any other extension, compromise
or renewal of any Indenture Obligations; or

(d) Any reduction, limitation, impairment or termination of any Indenture
Obligations for any reason (other than the satisfaction and discharge of the
Indenture Obligations in full), including any claim of waiver, release,
surrender, alteration or compromise (and the Grantors hereby waive any right to
or claim of any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of any invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Indenture Obligations); or

(e) Any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, the Notes or any other Indenture Document; or

(f) Any addition, exchange, release, surrender or nonperfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Indenture Obligations; or

(g) Any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Grantor, including, without
limitation, any and all suretyship defenses.

9. Indemnity.

(a) Each Grantor jointly and severally agrees to indemnify, reimburse and hold
the Collateral Agent, each other Secured Party and their respective successors,
assigns, officers, directors, employees, affiliates and agents (hereinafter in
this Section 9 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
out-of-pocket costs, expenses or disbursements (including reasonable attorneys’
fees and expenses) (for the purposes of this Section 9 the foregoing are
collectively called “expenses”) of whatsoever kind and nature imposed on,
asserted against or incurred by any of the Indemnitees in any way relating to or
arising out of this Agreement, any other Indenture Document or any other
document executed in connection herewith or therewith or in any other way
connected with the administration of the transactions contemplated hereby or
thereby or the enforcement of any of the terms of, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including latent or other defects,
whether or not discoverable), the violation of the laws of any country, state or
other governmental body or unit, any tort (including claims arising or imposed
under the doctrine of strict liability, or for or on account of injury to or the
death of any Person (including any Indemnitee), or property damage), or contract
claim; provided, that no Indemnitee shall be indemnified pursuant to this
Section 9(a) for losses, damages or liabilities to the extent caused by the
gross negligence or willful misconduct of such Indemnitee (as determined by a
court of competent jurisdiction in a final and non-appealable decision). Each
Grantor agrees that upon written notice by any Indemnitee of the

 

33



--------------------------------------------------------------------------------

assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, the relevant Grantor shall assume full
responsibility for the defense thereof. Each Indemnitee agrees to promptly
notify the relevant Grantor of any such assertion of which such Indemnitee has
knowledge.

(b) Without limiting the application of Section 9(a) hereof, each Grantor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable fees, out-of-pocket costs and expenses of whatever kind or
nature incurred in connection with the creation, preservation or protection of
the Collateral Agent’s Liens on, and security interest in, the Collateral,
including all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other fees, out-of-pocket costs and expenses
in connection with protecting, maintaining or preserving the Collateral and the
Collateral Agent’s interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Collateral.

(c) Without limiting the application of Section 9(a) or (b) hereof, each Grantor
agrees, jointly and severally, to pay, indemnify and hold each Indemnitee
harmless from and against any loss, out-of-pocket costs, damages and expenses
which such Indemnitee may suffer, expend or incur in consequence of or growing
out of any misrepresentation by any Grantor in this Agreement, any other
Indenture Document or in any writing contemplated by or made or delivered
pursuant to or in connection with this Agreement or any other Indenture
Documents.

(d) If and to the extent that the obligations of any Grantor under this
Section 9 are unenforceable for any reason, such Grantor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.

(e) Any amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement shall constitute Indenture Obligations secured by the
Collateral. The indemnity obligations of each Grantor contained in this
Section 9 shall continue in full force and effect notwithstanding the full
payment of all of the other Indenture Obligations and notwithstanding the full
payment of all the Notes issued under the Indenture and the payment of all other
Indenture Obligations and notwithstanding the discharge thereof and the
occurrence of the Termination Date.

(f) The agreements in this Section shall survive repayment of the Indenture
Obligations, all other amounts payable under the Indenture Documents and the
resignation or removal of the Collateral Agent.

10. Miscellaneous.

(a) Amendment. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by each Grantor and the Collateral Agent (with the written consent
of the holders of the Notes in accordance with the Indenture).

 

34



--------------------------------------------------------------------------------

(b) No Waiver by Collateral Agent. Neither the failure by the Collateral Agent
to exercise, nor the delay by the Collateral Agent in exercising, any right or
remedy upon any Event of Default shall be construed as a waiver of such Event of
Default or as a waiver of the right to exercise any such right or remedy at a
later date. No single or partial exercise by the Collateral Agent of any right
or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right or remedy hereunder may be
exercised at any time. No waiver of any provision hereof or consent to any
departure by any Grantor therefrom shall be effective unless the same shall be
in writing and signed by the Collateral Agent and then such waiver or consent
shall be effective only in the specific instances, for the purpose for which
given and to the extent therein specified. No notice to or demand on any Grantor
in any case shall of itself entitle such Grantor to any other or further notice
or demand in similar or other circumstances.

(c) Costs and Expenses. The Grantors will upon demand pay to the Collateral
Agent and the Secured Parties the amount of any and all reasonable, documented,
out-of-pocket costs and expenses (including without limitation, reasonable
attorneys’ agents’ and professional advisors’ fees and expenses), which the
Collateral Agent and the Secured Parties may incur in connection with the
enforcement of any of the rights of the Collateral Agent and the Secured Parties
under the Indenture Documents in connection with any Event of Default.

(d) No Third Party Beneficiaries. The agreements of the parties hereto are
solely for the benefit of the Grantors, the Collateral Agent, and the other
Secured Parties and their respective successors and assigns and no other Person
shall have any rights hereunder.

(e) Termination; Release. After the Termination Date, this Agreement (including
any provision providing for the appointment of the Collateral Agent as
attorney-in-fact for any Grantor) and the Liens and security interests granted
hereunder shall terminate automatically and without further action by any party,
and the Collateral Agent, at the written request and sole expense of the
Company, will execute and deliver to each Grantor the proper instruments
acknowledging the termination of this Agreement, and will duly assign, transfer
and deliver to each Grantor (without recourse and without any representation or
warranty) such of the Collateral as may be in possession of the Collateral Agent
and has not theretofore been sold or otherwise applied or released pursuant to
this Agreement. In addition, the Collateral Agent, at the written request and
sole expense of the Company, will release from the Lien created hereunder:
(1) Collateral that is sold, transferred, disbursed or otherwise disposed of to
a Person other than a Grantor to the extent such sale, transfer, disbursement or
disposition is not prohibited by the provisions of the Indenture, as certified
in writing by the Company; provided that any products, proceeds or other
consideration received by the Grantors in respect of any such Collateral shall
continue to constitute Collateral to the extent required hereunder; (2) the
property and assets of a Grantor upon the release of such Grantor from its Note
Guarantee in accordance with the terms of the Indenture, as certified in writing
by the Company; and (3) any property or asset of a Grantor that is or becomes an
Excluded Asset, as certified in writing by the Company. The Collateral Agent
shall also execute and deliver, at the written request and expense of the
Company, upon termination of this Agreement or occurrence of any event in the
immediately preceding sentence, such UCC termination statements, and such other
documentation as shall be reasonably requested by any Grantor to effect the
termination and release of the Liens and security interests granted by this
Agreement.

 

35



--------------------------------------------------------------------------------

(f) Governing Law; Submission to Jurisdiction.

(i) THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE AND MATTERS RELATING TO THE CREATION, VALIDITY, ENFORCEMENT OR
PRIORITY OF THE LIENS CREATED BY THIS AGREEMENT, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS RULES THEREOF
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW) EXCEPT AS MAY
BE REQUIRED BY OTHER MANDATORY PROVISIONS OF LAW.

(ii) Each Grantor hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City for the purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each Grantor hereby irrevocably waives, to the fullest extent permitted
by applicable law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. To the extent permitted by applicable law, each Grantor
further irrevocably agrees to the service of process of any of the
aforementioned courts in any suit, action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, return receipt requested, to such
Grantor at the address referenced in Section 10(i), such service to be effective
upon the date indicated on the postal receipt returned from the Grantor.

(iii) To the extent any Grantor may, in any action or proceeding arising out of
or relating to this Agreement, be entitled under any applicable law to require
or claim that the Collateral Agent or any Secured Party post security for costs
or take similar action, such Grantor hereby irrevocably (to the extent permitted
by applicable law) waives and agrees not to claim the benefit of such
entitlement.

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING HERETO
OR THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE SECURED PARTIES TO
ENTER INTO THIS AGREEMENT AND THE OTHER INDENTURE DOCUMENTS.

(h) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.

 

36



--------------------------------------------------------------------------------

(i) Notices. All notices to permitted or required under this Agreement may be
sent as follows:

If to any Grantor: to the address of each Grantor set forth on the signature
page hereto with a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP

7 Times Square, #34

New York, New York 10036

Attention: Sam Zucker, Esq. and Sung Pak, Esq.

If to the Collateral Agent:

Wells Fargo Bank, National Association, as Collateral Agent

45 Broadway, 14th Floor

New York, New York 10006

Attention: Corporate Trust Services

All notices to any Secured Party permitted or required under this Agreement may
be sent to the Collateral Agent with a copy to the Trustee.

Any notice required to be given to any Grantor shall be given to all Grantors.

Unless otherwise specifically provided herein, any notices or other
communications required or permitted hereunder shall be in writing, and shall be
sufficiently given if made by hand delivery, by telecopier or registered or
certified mail, postage prepaid, return receipt requested, addressed as set
forth below each party’s name on the signature pages hereto. Each of the parties
by written notice to each other may designate additional or different addresses
for notices to such Person. Any notice or communication to the parties shall be
deemed to have been given or made as of the date so delivered if personally
delivered; when receipt is acknowledged, if faxed; and five (5) calendar days
after mailing if sent by registered or certified mail, postage prepaid (except
that a notice of change of address or a notice sent by mail to the Collateral
Agent shall not be deemed to have been given until actually received by the
addressee).

(j) Binding Effect and Assignment. This Agreement (i) creates a continuing
security interest in the Collateral, (ii) shall be binding on each Grantor and
its successors and assigns, and (iii) shall inure to the benefit of the
Collateral Agent and its successors and assigns. Neither the Collateral Agent’s
nor Grantors’ rights and obligations hereunder may be assigned or otherwise
transferred without the prior written consent of the other party, except that
the Collateral Agent’s rights under the Agreement may be assigned to any Person
to whom the Indenture Obligations are validly assigned in accordance with the
Indenture Documents.

 

37



--------------------------------------------------------------------------------

(k) Cumulative Rights. All rights and remedies of the Collateral Agent hereunder
are cumulative of each other and of every other right or remedy that the
Collateral Agent may otherwise have at law or in equity or under any of the
other Indenture Documents, and the exercise of one or more of such rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
any other rights or remedies. Further, except as specifically noted as a waiver
herein, no provision of this Agreement is intended by the parties to this
Agreement to waive any rights, benefits or protection afforded to the Collateral
Agent under the UCC.

(l) Gender and Number. Within this Agreement, words of any gender shall be held
and construed to include the other gender, and words in the singular number
shall be held and construed to include the plural and words in the plural number
shall be held and construed to include the singular, unless in each instance the
context requires otherwise.

(m) Descriptive Headings. The headings in this Agreement are for convenience
only and shall in no way enlarge, limit or define the scope or meaning of the
various and several provisions hereof.

(o) Additional Grantors. Additional Subsidiaries may become a party to this
Agreement by the execution and delivery of a Security Agreement Joinder
substantially in the form attached hereto as Annex E, and the execution and
delivery of such other supporting documentation, corporate governance and
authorization documents, and an opinion of counsel, as required by Section 4.17
of the Indenture.

(p) Post-Closing Actions. Notwithstanding anything in this Agreement to the
contrary, the representations and covenants of the Company relating to the
perfection of the security interests in (i) the Pledged Securities in Nektar
Therapeutics (India) Pvt. Ltd (the “Indian Pledged Securities”) and (ii) the
existing Intellectual Property Rights registered in Spain and Japan (the
“Specified Intellectual Property Rights”) are limited to the extent that such
security interests may not be perfected as of the date hereof in India with
respect to the Indian Pledged Securities and in Spain and Japan with respect to
the Specified Intellectual Property Rights, but the Company agrees (x) within
sixty (60) days after the date hereof, to execute and deliver to the Collateral
Agent all documents necessary to perfect the Collateral Agent’s security
interest in and Lien on the Specified Intellectual Property Rights in Spain and
Japan, and (y) within one hundred eighty (180) days after the date hereof, to
perfect the Collateral Agent’s security interest in and Lien on the Indian
Pledged Securities in India.

[Signature Pages Follow]

 

38



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

GRANTORS:

NEKTAR THERAPEUTICS, a Delaware

corporation

 

By:

   /s/ John Nicholson Name: John Nicholson Title: SVP & CFO

Address:

455 Mission Bay Boulevard South

San Francisco, California 94158

COLLATERAL AGENT:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Collateral Agent

 

By:

   /s/ Raymond Delli Colli Name: Raymond Delli Colli Title: Vice President



--------------------------------------------------------------------------------

AMENDMENT TO PLEDGE AND SECURITY AGREEMENT

This AMENDMENT TO PLEDGE AND SECURITY AGREEMENT (this “Amendment”) is dated as
of February 28, 2013 and entered into by and between Nektar Therapeutics, a
Delaware corporation (the “Company”), and Wells Fargo Bank, National
Association, not in its individual capacity but solely as collateral agent
(together with its successors and assigns, in such capacity, “Collateral
Agent”), for the benefit of the Secured Parties (as hereinafter defined), and is
made with reference to that certain Pledge and Security Agreement dated as of
July 11, 2012 by and between the Company and the Collateral Agent (the “Security
Agreement”). Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Security Agreement.

RECITALS

WHEREAS, Section 9.02 of the Indenture provides that, with the consent of the
Holders of at least a majority in aggregate principal amount of the then
outstanding Notes voting as a single class, the Company may amend or supplement
the Indenture Documents;

WHEREAS, the Company has obtained the consent of the Holders of at least a
majority in aggregate principal amount of the outstanding Notes, as certified in
an Officer’s Certificate delivered to the Trustee and Collateral Agent, and has
satisfied all other conditions required under the Indenture Documents to enable
the Company and the Collateral Agent to enter into this Amendment;

WHEREAS, Company desires to, and has requested the Collateral Agent to enter
into this Amendment to, amend the Security Agreement to in the manner and on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

1. AMENDMENTS TO THE SECURITY AGREEMENT

1.1 Amendments to Section 5(f): Future Intellectual Property.

(a) Section 5(f) of the Security Agreement is hereby amended by deleting the
second sentence therefrom and substituting the following therefor: “If any
Grantor acquires Intellectual Property Rights after the effective date of this
Agreement or makes an application for registration of an Intellectual Property
Right before the United States Patent and Trademark Office, the United States
Copyright Office, or an equivalent thereof in any state of the United States,
any political subdivision thereof or in any other country or jurisdiction,
within sixty (60) days of the end of the fiscal quarter of the Company in which
such acquisition or submission occurs or, if later, as soon as legally
permissible, such Grantor shall notify the Collateral Agent in writing
concerning such Intellectual Property Right.”.

(b) Section 5(f) of the Security Agreement is hereby further amended by
inserting “after the end of the fiscal quarter of the Company in which such
issuance occurs” immediately prior to the semicolon in the last sentence
thereof.

1.2 Amendments to Section 10(p): Post-Closing Actions. Section 10(p) of the
Security Agreement is hereby amended by (i) deleting the reference to “sixty
(60) days” in clause (x) thereof and substituting “two hundred fifty (250) days”
therefor and (ii) deleting clause (y) thereof and substituting “no later than
January 1, 2014, use commercially reasonable efforts to perfect the Collateral
Agent’s security interest in and Lien on the Indian Pledged Securities in India”
therefor.

 

1



--------------------------------------------------------------------------------

2. LIMITED WAIVER

2.1 Waiver. Subject to the terms and conditions set forth herein and in reliance
on the representations and warranties of the Company herein contained,
Collateral Agent hereby waives compliance with the provisions of Section 10(p)
of the Security Agreement to the extent, and only to the extent, relating to
(a) the Company’s failure to execute and deliver to the Collateral Agent all
documents necessary to perfect the Collateral Agent’s security interest in and
Lien on the Specified Intellectual Property Rights in Spain and Japan within
sixty (60) days of the date of the Security Agreement and (b) to perfect the
Collateral Agent’s security interest in and Lien on the Indian Pledged
Securities in India within one hundred eighty (180) days after the date of the
Security Agreement.

2.2 Limitation of Waiver. Without limiting the generality of the provisions of
Section 10(a) of the Security Agreement, the waiver set forth above shall be
limited precisely as written and relates solely to the noncompliance by the
Company with the provisions of Section 10(p) of the Security Agreement in the
manner and to the extent described above, and nothing in this Amendment shall be
deemed to:

(a) constitute a waiver of compliance by the Company with respect to
(i) Section 10(p) of the Security Agreement in any other instance or (ii) any
other term, provision or condition of the Security Agreement or any other
instrument or agreement referred to therein; or

(b) prejudice any right or remedy that Collateral Agent may now have (except to
the extent such right or remedy was based upon existing defaults that will not
exist after giving effect to this Amendment) or may have in the future under or
in connection with the Security Agreement or any other instrument or agreement
referred to therein.

 

3. COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce Collateral Agent to enter into this Amendment and to amend
the Security Agreement in the manner provided herein, the Company represents and
warrants to Collateral Agent that the following statements are true, correct and
complete:

3.1 Corporate Power and Authority. The Company has all requisite corporate power
and authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Security Agreement as
amended by this Amendment (the “Amended Agreement”).

3.2 Authorization of Agreements. The execution and delivery of this Amendment
have been duly authorized by all necessary corporate action on the part of the
Company.

3.3 No Conflict. The execution and delivery by the of this Amendment and the
performance by the Company of the Amended Agreement do not and will not violate
any provision of any law or any governmental rule or regulation applicable to
Company, the Certificate of Incorporation or Bylaws of the Company or any order,
judgment or decree of any court or other agency of government binding on the
Company or any of its Subsidiaries.

3.4 Governmental Consents. The execution and delivery by the Company of this
Amendment and the performance by Company of the Amended Agreement do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other governmental authority
or regulatory body.

 

2



--------------------------------------------------------------------------------

3.5 Binding Obligation. This Amendment has been duly executed and delivered by
the Company and this Amendment and the Amended Agreement are the legally valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

3.6 Absence of Default. After giving effect to this Amendment, no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default.

 

4. MISCELLANEOUS

4.1 Reference to and Effect on the Security Agreement and the Documents.

(a) On and after the date hereof, each reference in the Security Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Security Agreement, and each reference in the other Indenture
Documents to the “Pledge and Security Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Agreement.

(b) Except as specifically amended by this Amendment, the Security Agreement and
the other Indenture Documents shall remain in full force and effect and are
hereby ratified and confirmed.

(c) The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Collateral Agent or any
other Secured Party under, the Security Agreement or any of the other Indenture
Documents.

4.2 Fees and Expenses. The Company acknowledges that all costs, fees and
expenses as described in Section 10(c) of the Security Agreement incurred by
Collateral Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of the
Company.

4.3 Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

4.4 Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

4.5 Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by the Company and Collateral Agent.

 

3



--------------------------------------------------------------------------------

4.6 Collateral Agent Disclaimer. The Collateral Agent makes no representations
as to the validity or sufficiency of this Amendment. The recitals and statements
herein are deemed to be those of the Company and not of the Collateral Agent,
and the Collateral Agent assumes no responsibility for the correctness thereof.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NEKTAR THERAPEUTICS, INC. By: /s/ John Nicholson Name: John Nicholson Title:
Senior Vice President and Chief Financial Officer WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent By: /s/ Raymond Delli Colli Name: Raymond Delli
Colli Title: Vice President